In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00002-CV


       THE STATE OF TEXAS AND JERRY PATTERSON AS COMMISSIONER
          OF THE GENERAL LAND OFFICE OF THE STATE OF TEXAS,
            AND COMMISSIONER GEORGE P. BUSH, APPELLANTS

                                            V.

         JIMMY GLEN RIEMER, RICHARD COON, JR., JUNE MEETZE COON
        TRUST, HAP JOHNSON REALTY CO., LLC, AND W.R. EDWARDS, JR.
            D/B/A W.R. EDWARDS, JR. OIL AND GAS, ET AL., APPELLEES

                           On Appeal from the 84th District Court
                                 Hutchinson County, Texas
               Trial Court No. 30,441-B, Honorable Curt Brancheau, Presiding

                                   February 15, 2019

                                        ORDER
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      In this interlocutory appeal, appellants the State of Texas, the General Land Office

of the State of Texas, George P. Bush, Commissioner, and former commissioner Jerry

Patterson (hereinafter collectively “GLO”) challenge the trial court’s order denying their

plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West Supp.

2018) (permitting the interlocutory appeal of an order granting or denying a governmental
unit’s plea to the jurisdiction). The dispute in the underlying lawsuit primarily concerns

the boundary between the State-owned riverbed of the Canadian River in Hutchinson

County and the riparian surface and mineral interests of appellees Jimmy Glen Riemer,

et al. Because of the pendency of the interlocutory appeal all proceedings in the trial

court are stayed. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b) (interlocutory appeal

under subsection 51.014(a)(8) stays commencement of trial and “all other proceedings in

the trial court”).


        Appellees have filed a motion asking us to modify the stay of proceedings in the

trial court so they may seek that court’s appointment of a receiver to manage the disputed

property and oppose the Texas Railroad Commission’s effort to plug abandoned oil and

gas wells on the property. The GLO responded in opposition to appellees’ motion,

pointing out the Railroad Commission is not a party to the underlying suit, and contending

resolution of the riverbed-ownership dispute has no bearing on the Railroad

Commission’s legal obligation to plug inactive or abandoned wells; appellees’ motion to

modify the stay is an improper collateral attack on a Railroad Commission order; and a

challenge of the Railroad Commission’s plugging operations must be pursued according

to rules and statutes governing plugging. In their reply to the GLO’s response, appellees

emphasize their request for appointment of a receiver to “operate the wells and thereby

remove them from the inactive status that triggered the intended plugging.” They deny

their motion is a collateral attack on a Railroad Commission order but even were that

correct, they continue, the trial court should have the opportunity to appoint a receiver to

operate the wells. Appellees further assert that by joining the Railroad Commission, if




                                             2
necessary, all issues can be addressed jointly and it is in the best interest of the GLO and

appellees to avoid expending public funds for plugging the wells.


       The statutory stay of section 51.014(c) arises automatically and is absolute.

Superior HealthPlan, Inc. v. Badawo, No. 03-18-00691-CV, 2018 Tex. App. LEXIS 10797

(Tex. App.—Austin Dec. 21, 2018, per curiam order). A trial court has no discretion to

ignore its effect. In re Texas Educ. Agency, 441 S.W.3d 747, 750 (Tex. App.—Austin

2014, orig. proceeding). Appellate Rule 29.3 grants an appellate court discretion to make

temporary orders necessary to preserve the parties’ rights until disposition of the appeal.

See TEX. R. APP. P. 29.3; see also City of Sealy v. Town Park Ctr., No. 01-17-00127-CV,

2017 Tex. App. LEXIS 8106, at *2 n.1, *5 (Tex. App.—Houston [1st Dist.] Aug. 24, 2017,

no pet.). And in one instance we exercised our discretion to modify the stay for the limited

purpose of allowing the continued operation of a temporary order of the trial court

authorizing a court-appointed master to review bills and submit them to the trial court for

final approval and payment. State v. Signal Drilling, LLC, No. 07-17-00412-CV, 2018

Tex. App. LEXIS 727 (Tex. App.—Amarillo Jan. 23, 2018, per curiam order); compare

Bishop v. City of Austin, No. 03-16-00580-CV, 2016 Tex. App. LEXIS 13920, at *1 (Tex.

App.—Austin Sep. 20, 2016, per curiam order) (modifying the stay on a joint motion for

the limited purpose of allowing the trial court to sign confidentiality orders) with Badawo,

2018 Tex. App. LEXIS 10797 (refusing to modify the stay so that appellee could pursue

motions to sanction appellants and their counsel; dismiss their notice of appeal; and

compel discovery responses).       The modification of the stay appellees seek here

dramatically exceeds that we authorized in Signal Drilling, where we merely lifted the stay

to permit continued compliance with a trial court order made prior to the interlocutory


                                             3
appeal. Signal Drilling, 2018 Tex. App. LEXIS 727, at *2. Appellees seek to expand the

litigation in the trial court by pursuing appointment of a receiver, and by seeking relief that

would require joining the Railroad Commission as a party to oppose its proposed plugging

operations. Accordingly, in light of the facts and law discussed, we deny appellees’

motion to modify the stay.


       It is so ordered.


                                                          Per Curiam




                                              4